DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 requires the one or more air ducts are configured to direct chilled air over one or more aircraft galley carts in an air- through-cart configuration. However claim 15 ultimately depends from claim 1 which requires an aircraft galley comprising at least one chilled compartment configured for storage of one or more galley carts . Accordingly, claim 15 requires both an aircraft galley comprising at least one chilled compartment configured for storage of one or more galley carts and the one or more air ducts are configured to direct chilled air over one or more aircraft galley carts in an air- through-cart configuration. There is no air- through-cart configuration. In fact, Applicant’s specification discloses that these features are mutually exclusive between the embodiments. Specifically [0077] of Applicant’s originally filed specification sates that “in an air-through-cart configuration, the chilled air stream 201 may be configured to chill the interiors of the galley carts 902a, 902b, rather than the entire aircraft galley 500. Accordingly, in an air-through-cart configuration, the “chilled compartment” may include the galley carts 902a, 902b rather than the entire aircraft galley 500. Thus Applicant explicitly teaches that the air-through-cart configuration does not also include a chilled compartment configured for storage of the one or more galley carts. Accordingly, a claim requiring both is directed towards an embodiment not encompassed within Applicant’s originally filed specification and therefore, is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 4, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0008037 to Trumper , hereinafter referred to as Trumper ‘037, in view of US 6,845,627 to Buck, hereinafter referred to as Buck, in further view of  US 2016/0231030 to Lu et al., hereinafter referred to as Lu, and in further view of JP2016-537599 to B/E Aerospace (Hereinafter referred to as B/E), see English language translation provided with the non-final Office action mailed July 20, 2021.
 In reference to claims 1 and 16, Trumper ‘037 as modified by Buck,  Lu, and B/E discloses the claimed invention.
Trumper discloses a divided aircraft galley refrigeration system, see figure 5, comprising:
An aircraft galley (3A) comprising at least one compartment configured for storage of one or more galley carts (8A);
an evaporating unit (9A) positioned within the compartment (3A), said evaporating unit including a fan (13A);
 a refrigeration and heat discharge unit (140) positioned outside of the aircraft galley;
a liquid refrigerant pipe (150) configured to fluidically couple the evaporating unit (17A) and the refrigeration and heat discharge unit (140); and
a vapor refrigerant pipe (160) configured to fluidically couple the evaporating unit (17A) and the refrigeration and heat discharge unit (140).
Trumper fails to explicitly disclose the at least one compartment being chilled. 	However Buck teaches that it is known to provide a chilled aircraft galley compartment (22) in which a galley cart (20) is stored, see column 5 lines 21-22.  Buck 
Trumper further fails to disclose the system controller for managing gallery cart temperatures between a selected range and a current sensor configured to transmit data to said system controller.
Lu teaches that in the art of refrigerated aircraft galleys that it is a known method to provide the galley with a refrigeration system which includes a system controller (400) for managing refrigerated compartment temperatures between a selected range [0045] and a current sensor (332) configured to transmit data to said system controller [0036]. Lu teaches that this method advantageously allows the system to provide a self-protection scheme to protect against damage to the refrigeration system and its constituent components due to abnormal over-current conditions and shut down the refrigeration system and/or one or more of its constituent components in accordance with the abnormal event, see [0047] and maintains the temperature of the galley food and beverages stored in the compartment at a desired food storage temperature, see 
Trumper as modified supra fails to disclose the refrigeration and heat discharge unit including a compressor, a condenser, and a sub-cooler however Trumper does teach that the cooling medium can be a vaporizable refrigerant  [0091]. Therefore, it would be obvious to utilize a system for cooling heat exchangers (9A) that would vaporize the refrigerant therein. B/E teaches one such system for vaporizing a refrigerant for cooling an aircraft galley. B/E teaches that it is known to use a refrigeration and heat discharge unit (140) including a compressor (180), a condenser (190), and a sub-cooler (185). B/E teaches that this method prevents droplets from entering the compressor (last paragraph of page 3 through the first paragraph of page 4). This is strong evidence that modifying  Trumper as claimed would produce predictable result (e.g. prevent compressor slugging when using a vaporizable refrigerant). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trumper by B/E such that the refrigeration and heat discharge unit including a compressor, condenser, and a sub-cooler since all claimed elements were known in the art, and one having ordinary skill in 
In reference to claim 3, Trumper ‘037 as modified by Buck,  Lu, and B/E discloses the claimed invention.
Trumper as modified by Lu discloses the selected range is between 28°F and 46°F, see Lu [0045] . 
In reference to claim 4, Trumper ‘037 as modified by Buck,  Lu, and B/E discloses the claimed invention.
Trumper discloses the refrigeration and heat discharge unit (140) is positioned in a location below the aircraft galley (3A), see figure 4.
In reference to claim 13, Trumper ‘037 as modified by Buck,  Lu, and B/E discloses the claimed invention.
Trumper discloses one or more air ducts (12a) fluidically coupled to the evaporating unit (17A), wherein the one or more air ducts are configured to direct chilled air from the evaporating unit.
In reference to claim 20, Trumper ‘037 as modified by Buck,  Lu, and B/E discloses the claimed invention.
Trumper ‘037 discloses a method, comprising: 
A compartment (3A);
 an evaporating unit (9A) positioned within the compartment (3A), see figure 5; 
a refrigeration and heat discharge unit (140’) positioned outside of the aircraft galley (see figure 4) via a vapor refrigerant pipe (160); 
and circulating the liquid refrigerant from the refrigeration and heat discharge unit to the evaporating unit (9A) via a liquid refrigerant pipe [0091].

Buck teaches that it is known to provide a chilled air to a chilled aircraft galley compartment (22) in which a galley cart (20) is stored, see column 5 lines 21-22.  Buck teaches that this method is common in air-over food carts, see column 4 lines 20-25. Thus, Buck teaches that the claimed method of chilling a closed compartment for air-over food carts are “general”, i.e. common and well-known. Thus, one skilled in the art would have reasonable expectation that modifying Trumper as claimed would produce predictable results of allowing for cooling of air-over food carts. One skilled in the art would recognize that this would allow for use of galley carts that have air-over configuration. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trumper by Buck such that the at least one compartment being chilled since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing for cooling with a well-known air-over cart configuration.
With respect to managing galley compartment temperature between a selected range with a system controller Lu teaches that in the art of refrigerated aircraft galleys that it is a known method to provide the galley with a refrigeration system which includes a system controller (400) for managing refrigerated compartment temperatures between a selected range [0045]. Accordingly, it would have been obvious to one having ordinary 
With respect to circulating vapor refrigerant from the evaporating unit (9A) to a refrigeration and heat discharge unit, compressing and condensing the vapor refrigerant into a liquid refrigerant with the refrigeration and heat discharge unit and sub-cooling the liquid refrigerant with the refrigeration and heat discharge unit, Trumper ‘037 does teach that the cooling medium can be a vaporizable refrigerant  [0091]. This strongly suggests that using a system to vaporize the refrigerant within the refrigeration heat and discharge unit would be obvious. Therefore, it would be obvious to utilize a system for cooling heat exchangers (9A) that would vaporize the refrigerant therein. B/E teaches one such system for vaporizing a refrigerant for cooling an aircraft galley. B/E teaches that it is known to use a refrigeration and heat discharge unit (140) including a compressor (180), a condenser (190), and a sub-cooler (185). B/E teaches that this method prevents droplets from entering the compressor (last paragraph of page 3 through the first paragraph of page 4). This is strong evidence that modifying  Trumper as claimed would produce predictable result (e.g. prevent compressor slugging when using a vaporizable refrigerant). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trumper by B/E such that the refrigeration and heat discharge unit including a compressor, condenser, and a sub-cooler since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trumper ‘037, Buck, Lu, and B/E as applied to claim 1 supra and in further view of US 2005/0210910 to Rigney, hereinafter referred to as Rigney.
In reference to claim 5, Trumper ‘037 as modified by Buck, Lu, B/E, and Rigney discloses the claimed invention.
Trumper ‘037 fails to disclose at least one of the liquid refrigerant pipe or the vapor refrigerant pipe is flexible.
Rigney teaches that in the art of galley cooling refrigeration systems, it is a known method to provide a suction hose (78) for the warmed refrigerant that exits the evaporator [0045]. This is strong evidence that modifying Trumper ‘037as claimed would produce predictable result (e.g. provide a flexible connection from the evaporator which would allow for ease of installation). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trumper ‘037by Rigney such that the vapor refrigerant pipe is flexible (i.e. a hose) since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing for easy installation. 

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Trumper, Buck Lu and B/E as applied to claim 1 supra and in further view of US 8,850,832 to Lingrey et al., hereinafter referred to as Lingrey
In reference to claim 6, Trumper as modified by Buck, Lu, B/E, and Lingrey discloses the claimed invention.
Trumper fails to disclose at least one of the liquid refrigerant pipe and the vapor refrigerant pipe comprise pre-charge refrigerant pipes.
Lingrey teaches that in the art of refrigeration systems, that it is a known method to provide the system with precharged refrigerant lines connecting evaporating unit with a heat rejection unit, see column 3 lines 30-34 where Lingrey teaches that this advantageously removes the requirement of evacuation and charging the lines during installation. This is strong evidence that modifying Trumper as claimed would produce predictable result (e.g. installing the system without evacuating and charging the lines ).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trumper by Lingrey such that at least one of the liquid refrigerant pipe and the vapor refrigerant pipe comprise pre-charge refrigerant pipes, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of not requiring the lines to be evacuated and charged during installation or maintenance.

Claims 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trumper, Buck, B/E, and Lu in view of US 2003/0192335 to Rembold et al., hereinafter referred to as Rembold.
In reference to claims 7, 9, 10, 12, Trumper as modified by Buck, Lu, B/E and Rembold discloses the claimed invention.
Although Trumper does disclose that quick connectors is generally understood in the art  [0096] Trumper fails to explicitly disclose the structure of said quick disconnect assemblies of claims 7, 9, 10, and 12. 

With respect to claim 9, Rembold discloses that it is known in the art to provide a refrigeration a heat discharge unit (13) that includes a quick disconnect assembly (E) at a liquid refrigerant outlet port, an evaporating unit (15) that includes a quick disconnect assembly at a liquid refrigerant inlet port (B), wherein the first quick disconnect assembly of the liquid refrigerant pipe (F) is couplable to the quick disconnect assembly at the liquid refrigerant outlet port of the refrigeration and heat discharge unit (E), wherein the second quick disconnect assembly of the liquid refrigerant pipe (A) is couplable to the quick disconnect assembly at the liquid refrigerant inlet port (B) of the evaporating unit.
With respect to claim 10, Rembold discloses that it is known in the art to provide wherein a vapor refrigerant pipe (19) includes a first quick disconnect assembly (H) at a first end of the vapor refrigerant pipe, and a second quick disconnect assembly (C) at a second end of the vapor refrigerant pipe.
With respect to claim 12, Rembold discloses that it is known in the art to provide a refrigeration and heat discharge unit (13) includes a quick disconnect assembly (G) at a vapor refrigerant input port, wherein the evaporating unit (12) includes a quick disconnect assembly (D)  at a vapor refrigerant outlet port, wherein the first quick disconnect assembly of the vapor refrigerant pipe (H) is couplable to the quick disconnect assembly (G) at the vapor refrigerant inlet port of the refrigeration and heat discharge unit, wherein the second quick disconnect assembly (C) of the vapor refrigerant pipe is couplable to the quick disconnect assembly (D) at the vapor refrigerant outlet port of the evaporating unit.
.

    PNG
    media_image1.png
    712
    983
    media_image1.png
    Greyscale


Claims 8, 11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trumper, Buck, B/E, and Lu, Rembold as applied to claim 7 supra, and in further view of US 2017/0261140 to Gennasio et al., hereinafter referred to as Gennasio.
In reference to claim 8, Trumper as modified by Buck, B/E, Lu, Rembold, and Gennasio discloses the claimed invention.
Trumper as modified supra fails to disclose the first quick disconnect assembly (F) comprises a first stop valve-quick disconnect apparatus, and the second quick disconnect assembly (A) comprises a second stop valve-quick disconnect apparatus.
Gennasio teaches that in the art of couplings for fluid under pressure, that it is known to provide a quick connect/disconnect fitting that includes stop-valves and each fitting of the coupling (obturator stems 6 and 32). Gannasio teaches that this method 
In reference to claim 11, Trumper as modified by Buck, B/E, Lu, Rembold, and Gennasio discloses the claimed invention.
Rigney as modified supra fails to disclose the first quick disconnect assembly (H)  comprises a first stop valve-quick disconnect apparatus, and the second quick disconnect assembly (C) comprises a second stop valve-quick disconnect apparatus.
Gennasio teaches that in the art of couplings for fluid under pressure, that it is known to provide a quick connect/disconnect fitting that includes stop-valves and each fitting of the coupling (obturator stems 6 and 32). Gannasio teaches that this method allows coupling and decoupling of fluids under pressure which automatically seals when the connections are unattached and wherein the seals disengage when the couplings are attached. This is strong evidence that modifying Rigney as claimed would produce predictable result (e.g. allowing quick assembly and disassembly without removing the pressure within the system). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Rigney by Gennasio such the first quick disconnect assembly (H)  comprises a first stop valve-quick disconnect apparatus, and the second quick disconnect assembly (C) comprises a 
In reference to claims 17-19, Trumper as modified by Buck, B/E, Lu, Rembold, and Gennasio discloses the claimed invention.
The subject matter of claims 17-19 are directed towards essentially the same subject matter as claims 7-12 which has been addressed in the rejections of claims 7-12. Claim 17-19 are rejected for the same reasons applied above for claims 7-12, see rejection of claims 7-12 above.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Trumper ‘037, Buck, B/E, and Lu as applied to claim 13 supra and in further view of US 2013/0292102 to Trumper et al. hereinafter referred to as Trumper ‘102.
In reference to claim 14, Trumper ‘037 as modified by Buck, Lu, B/E, and Trumper ‘102 discloses the claimed invention.
Trumper ‘037 fails to disclose the one or more air ducts are configured to direct chilled air over one or more aircraft galley carts in an air-over-cart configuration.
Trumper ‘102 teaches that in the art of cooling air craft galley carts (14) that it is a known method to direct chilled air over one or more aircraft galley carts in an air-over-cart configuration, from (32) see figure 1. Trumper ‘102 teaches that air-over cart systems  minimizes the condensation of humidity of ambient air at cold surfaces within the compartment [0015].  This is strong evidence that modifying Trumper ‘037 as claimed would produce predictable result (e.g. prevent condensation of cold surfaces in the galley). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trumper ‘037 by Trumper ‘102 such that the one or more air ducts are configured to direct chilled air over one or more aircraft galley carts in an air-over-cart configuration since all claimed elements were known in the art, 
In reference to claim 15, Trumper ‘037 as modified by Buck, Lu, B/E, and Trumper ‘102 discloses the claimed invention.
Trumper ‘037 fails to disclose the one or more air ducts are configured to direct chilled air over one or more aircraft galley carts in an air-through-cart configuration.
Trumper ‘102 teaches that in the art of cooling air craft galley carts (14) that it is a known method to direct chilled air through a cart and that such a method is particularly efficient [0005].  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Trumper ‘037 by Trumper ‘102  such that  the one or more air ducts are configured to direct chilled air over one or more aircraft galley carts in an air-through-cart configuration since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded an efficient system.

Response to Arguments
	Applicant’s amendment to claim 20 has successfully overcome the rejection of claim 20 under 35 USC 112a. Accordingly, the rejection of claim 20 under 35 USC 112a has been withdrawn.
	Applicant argues on page 11 of the response filed October 20, 2021 that Trumper teaches away from the limitations of claim 1. This is respectfully not found persuasive. Applicant argues that Trumper discloses a single central cooling plant serving multiple galleys and as such, one would not modify Trumper to situate individual refrigeration and heat dispersal In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims require one aircraft galley and a remote heat discharge unit which is taught by Trumper. Accordingly, Trumper ‘037 teaches the claimed limitations of an aircraft galley and a remote heat discharge unit. There is no need to modify Trumper so that each galley has a remote heat discharge unit as such features are not claimed. Accordingly, Trumper is not considered to teach away from any claimed limitations and the rejection is considered proper and remain.
Applicant further makes an alternative argument that it would not have been obvious for one of ordinary skill in the art to have looked to Trumper to achieve the limitations of claim 1 without providing any evidence supporting this. A mere allegation that one skilled in the art would not have looked to Trumper for teaching the claimed limitations without providing any evidence as to why Trumper does not meet the claimed limitations is not considered a proper rebuttal. As such, the rejection of claim 1 under Trumper ‘037, Buck, Lu, and B/E as provided supra is considered proper and remain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
/CASSEY D BAUER/            Primary Examiner, Art Unit 3763